           Case 2:20-cv-01486-APG-NJK Document 35 Filed 01/13/21 Page 1 of 7




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6    Attorneys for Relator

7                                    UNITED STATES DISTRICT COURT

8                                           DISTRICT OF NEVADA
9    ROSE DESIO,                                           Case No.: 2:20-cv-01486-APG-NJK
10
                      Plaintiff,
11   vs.                                                    STIPULATION AND ORDER FOR
                                                            EXTENSION OF TIME TO FILE:
12   STATE FARM MUTUAL AUTOMOBILE                           (1) REPLY IN SUPPORT OF
     INSURANCE COMPANY; DOES I – V and                      PLAINTIFF’S MOTION FOR
13
     ROES VI – X, inclusive;                                PARTIAL SUMMARY JUDGMENT
14                                                          ON THE ISSUE OF INSURANCE
                    Defendants.                             COVERAGE (ECF NO. 19);
15
                                                            (2) OPPOSITION TO DEFENDANT’S
16                                                          COUNTER-MOTION FOR
                                                            SUMMARY JUDGMENT (ECF NO.
17                                                          32); AND

18                                                          (2) REPLY IN SUPPORT OF
                                                            DEFENDANT’S COUNTER-MOTION
19                                                          FOR SUMMARY JUDGMENT (ECF
                                                            NO. 32)
20
                                                           [First Request]
21

22
             PLAINTIFF ROSE DESIO (“Plaintiff”), by and through her counsel of record, JESSE SBAIH
23
     & ASSOCIATES, LTD., and DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE
24
     COMPANY (“Defendant”), by and through their counsel of record, the law firm of LEWIS BRISBOIS
25
     BISGAARD & SMITH LLP, hereby stipulate and agree to the following:
26
             (1) Plaintiff’s Reply in Support of her Motion for Partial Summary Judgment on the Issue of
27
     Insurance Coverage (ECF No. 19), which is currently due on January 18, 2021, will be extended to
28
     February 8, 2021;

                                                  Page 1 of 3
         Case 2:20-cv-01486-APG-NJK Document 35 Filed 01/13/21 Page 2 of 7




1           (2) Plaintiff’s Opposition to Defendant’s Counter-Motion for Summary Judgment (ECF No. 32),

2    which is currently due on January 18, 2021, will be extended to February 8, 2021; and

3           (3) Defendant’s Reply in Support of its Counter-Motion for Summary Judgment (ECF No. 32)

4    will be extended to February 22, 2021.

5                                             Reason for Extension

6           The subject extensions are sought due to the complexities of the issues being addressed in the

7    subject pleadings, and to accommodate Plaintiff’s recently and unexpectedly increased workload

8    consisting of responding to numerous pleadings in a short time span. This is the first request for an

9    extension and it is made in good faith and not for the purpose of delay.

10
       DATED this 13th day of January, 2021.                DATED this 13th day of January, 2021.
11
       JESSE SBAIH & ASSOCIATES, LTD.                       LEWIS BRISBOIS BISGAARD & SMITH
12                                                          LLP
13     /s/ Jesse M. Sbaih
       Jesse M. Sbaih, Esq.                                 /s/ Cheryl A. Grames
14     JESSE SBAIH & ASSOCIATES, LTD                        Robert W. Freeman, Esq.
       The District at Green Valley Ranch                   Cheryl A. Grames, Esq.
15     170 South Green Valley Parkway, Suite 280            Tara Teegarden, Esq.
       Henderson, Nevada 89012                              LEWIS BRISBOIS BISGAARD & SMITH
16                                                          LLP
       Attorneys for Plaintiff
                                                            6385 S. Rainbow Boulevard, Suite 600
17                                                          Las Vegas, NV 89118
                                                            Attorneys for Defendant
18

19

20                                                   ORDER

21
            IT IS SO ORDERED.
22
            Dated this 13th day of January, 2021.
23
                                                    _______________________________
24
                                                    U.S. DISTRICT COURT JUDGE
25

26

27

28

                                                     Page 2 of 3
         Case 2:20-cv-01486-APG-NJK Document 35 Filed 01/13/21 Page 3 of 7




                                            CERTIFICATE OF SERVICE
1
            Pursuant to FRCP Rule 5(b), I certify that I am an employee of the law firm of Jesse Sbaih &
2

3    Associates, Ltd., and that on this 13th day of January 2021, I caused to be served STIPULATION

4    AND ORDER FOR EXTENSION OF TIME TO FILE: (1) REPLY IN SUPPORT OF

5    PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON THE ISSUES OF
6
     INSURANCE COVERAGE (ECF NO. 19); (2) OPPOSITION TO DEFENDANT’S COUNTER-
7
     MOTION FOR SUMMARY JUDGMENT (ECF NO. 32); AND (2) REPLY IN SUPPORT OF
8
     DEFENDANT’S COUNTER-MOTION FOR SUMMARY JUDGMENT (ECF NO. 32) via
9
     electronic service to the following:
10

11
            Robert W. Freeman, Esq.
12          Cheryl A. Grames, Esq.
            Tara U. Teegarden, Esq.
13          LEWIS BRISBOIS BISGAARD & SMITH LLP
            6385 S. Rainbow Boulevard, Suite 600
14
            Las Vegas, Nevada 89118
15          Robert.Freeman@lewisbrisbois.com
            Cheryl.Grames@lewisbrisbois.com
16          Tara.Teegarden@lewisbrisbois.com
                   Attorneys for Defendant
17                 State Farm Mutual Automobile Insurance Company
18

19                                              _/s/ Jennifer Davidson____________________
20                                              An employee of Jesse Sbaih & Associates, Ltd.

21

22

23

24

25

26

27

28

                                                  Page 3 of 3
1/13/2021                 Case 2:20-cv-01486-APG-NJK Document    35 Filed
                                                      Workspace Webmail :: Print 01/13/21 Page 4 of 7

 Print | Close Window

   Subject:   RE: [EXT] Re: Desio v. State Farm (Extension to file Reply and Opposition)
     From:    "Grames, Cheryl" <Cheryl.Grames@lewisbrisbois.com>
      Date:   Tue, Jan 12, 2021 5:55 pm
        To:   Jesse Sbaih <jsbaih@sbaihlaw.com>, "iolevic@sbaihlaw.com" <iolevic@sbaihlaw.com>
        Cc:   "jdavidson@sbaihlaw.com" <jdavidson@sbaihlaw.com>
    Attach:   image001.png
              Logo_e6253148-26a1-47a9-b861-6ac0ff0bc3c4.png

   Looks good; you may aﬃx my e-signature.




                                                      Cheryl A. Grames
                                                      Partner
                                                      Cheryl.Grames@lewisbrisbois.com

                                                      T: 702.583.6014 F: 702.893.3789

   6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

   Represen ng clients from coast to coast. View our loca ons na onwide.

   This e-mail may contain or a ach privileged, conﬁden al or protected informa on intended only for the use of the intended recipient. If you are not the
   intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to no fy the sender, then delete
   this email and any a achment from your computer and any of your electronic devices where the message is stored.

   From: Jesse Sbaih <jsbaih@sbaihlaw.com>
   Sent: Tuesday, January 12, 2021 5:41 PM
   To: Grames, Cheryl <Cheryl.Grames@lewisbrisbois.com>; iolevic@sbaihlaw.com
   Cc: jdavidson@sbaihlaw.com
   Subject: RE: [EXT] Re: Desio v. State Farm (Extension to ﬁle Reply and Opposi on)



   Hi Cheryl...please find attached the draft SAO for your review. Please advise if we have your consent to affix your e-signature
   and file with the Court.

   Best regards,

   Jesse M. Sbaih, Esq.
   JESSE SBAIH & ASSOCIATES, LTD.
   The District at Green Valley Ranch
   170 South Green Valley Parkway, Suite 280
   Henderson, Nevada 89012
   Tel: (702) 896-2529
   Fax: (702) 896-0529

   The information contained in this email message is protected under the Electronic Communications Privacy Act, 18 U.S.C.
   2310-2321, and may also be protected by attorney-client and/or the attorney/work product privileges. It is intended only for
   the use of the individual named above and the privileges are not waived by virtue of this having been sent by email. If the
   person actually receiving this email or any other reader of the email is not the named recipient, any use, dissemination,
   distribution, or copying of the communication is strictly prohibited. If you have received this communication in error, please
   immediately notify us by telephone at (702) 896-2529 and return the original message to us at jsbaih@sbaihlaw.com.


      -------- Original Message --------
      Subject: RE: [EXT] Re: Desio v. State Farm (Extension to file Reply and
      Opposition)
      From: "Grames, Cheryl" <Cheryl.Grames@lewisbrisbois.com>
      Date: Tue, January 12, 2021 2:52 pm
      To: "iolevic@sbaihlaw.com" <iolevic@sbaihlaw.com>
      Cc: "jsbaih@sbaihlaw.com" <jsbaih@sbaihlaw.com>,
      "jdavidson@sbaihlaw.com" <jdavidson@sbaihlaw.com>

      Hi Ines, two weeks after the Response would be great.


                                                          Cheryl A. Grames

https://email12.godaddy.com/view_print_multi.php?uidArray=546|INBOX.Desio Rose 8-23-19&aEmlPart=0                                                                     1/4
1/13/2021               Case 2:20-cv-01486-APG-NJK Document    35 Filed
                                                    Workspace Webmail :: Print 01/13/21 Page 5 of 7
                                                        Partner
                                                        Cheryl.Grames@lewisbrisbois.com

                                                        T: 702.583.6014 F: 702.893.3789


     6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

     Represen ng clients from coast to coast. View our loca ons na onwide.

     This e-mail may contain or a ach privileged, conﬁden al or protected informa on intended only for the use of the intended recipient. If you are not the
     intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to no fy the sender, then delete
     this email and any a achment from your computer and any of your electronic devices where the message is stored.

     From: iolevic@sbaihlaw.com <iolevic@sbaihlaw.com>
     Sent: Tuesday, January 12, 2021 1:58 PM
     To: Grames, Cheryl <Cheryl.Grames@lewisbrisbois.com>
     Cc: jsbaih@sbaihlaw.com; jdavidson@sbaihlaw.com
     Subject: RE: [EXT] Re: Desio v. State Farm (Extension to file Reply and Opposition)
     Importance: High



     Thank you Cheryl. I will send you a SAO for your review shortly. How much time will you need for the Reply?

     Ines Olevic-Saleh, Esq.
     JESSE SBAIH & ASSOCIATES, LTD.
     The District at Green Valley Ranch
     170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
     Tel: (702) 896-2529
     Fax: (702) 896-0529

     The information contained in this email message is protected under the Electronic
     Communications Privacy Act, 18 U.S.C. 2310-2321, and may also be protected by
     attorney-client and/or the attorney/work product privileges. It is intended only
     for the use of the individual named above and the privileges are not waived by
     virtue of this having been sent by email. If the person actually receiving this
     email or any other reader of the email is not the named recipient, any use,
     dissemination, distribution, or copying of the communication is strictly
     prohibited. If you have received this communication in error, please immediately
     notify us by telephone at (702) 896-2529 and return the original message to us at
     jsbaih@sbaihlaw.com.



        -------- Original Message --------
        Subject: RE: [EXT] Re: Desio v. State Farm (Extension to file Reply and
        Opposition)
        From: "Grames, Cheryl" <Cheryl.Grames@lewisbrisbois.com>
        Date: Tue, January 12, 2021 1:46 pm
        To: Jesse Sbaih <jsbaih@sbaihlaw.com>
        Cc: Ines Olevic <iolevic@sbaihlaw.com>, Jennifer Davidson
        <jdavidson@sbaihlaw.com>, "Teegarden, Tara"
        <Tara.Teegarden@lewisbrisbois.com>

        OF COURSE, Jesse. I’m sorry I didn’t respond sooner. Ensconced in Ninth Circuit briefing /
        SER hell, as the local rule changes are really quite exacting. Those dates are fine.


                                                            Cheryl A. Grames
                                                            Partner
                                                            Cheryl.Grames@lewisbrisbois.com

                                                            T: 702.583.6014 F: 702.893.3789


        6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com


https://email12.godaddy.com/view_print_multi.php?uidArray=546|INBOX.Desio Rose 8-23-19&aEmlPart=0                                                                       2/4
1/13/2021              Case 2:20-cv-01486-APG-NJK Document    35 Filed
                                                   Workspace Webmail :: Print 01/13/21 Page 6 of 7
        Represen ng clients from coast to coast. View our loca ons na onwide.

        This e-mail may contain or a ach privileged, conﬁden al or protected informa on intended only for the use of the intended recipient. If you are not the
        intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to no fy the sender, then delete
        this email and any a achment from your computer and any of your electronic devices where the message is stored.
        From: Jesse Sbaih <jsbaih@sbaihlaw.com>
        Sent: Tuesday, January 12, 2021 1:40 PM
        To: Grames, Cheryl <Cheryl.Grames@lewisbrisbois.com>; Teegarden, Tara
        <Tara.Teegarden@lewisbrisbois.com>
        Cc: Ines Olevic <iolevic@sbaihlaw.com>; Jennifer Davidson <jdavidson@sbaihlaw.com>
        Subject: [EXT] Re: Desio v. State Farm (Extension to file Reply and Opposition)

            External Email



        Hi Cheryl...we respectfully request a response to my email below as we will need to file a
        motion if you don’t reciprocate our prior courtesies and stipulate to our request for an
        extension.

        Thanks,

        Jesse M. Sbaih, Esq.

        Sent from my iPhone




                On Jan 10, 2021, at 9:14 PM, Jesse Sbaih <jsbaih@sbaihlaw.com> wrote:


                Hi Cheryl...I hope all is well.

                Earlier today, I finally had an opportunity to briefly review State Farm's Opposition to Ms. Desio's
                Motion for Partial SJ and the Countermotion for SJ.

                As we are swamped and due to the complexity of the issues, I respectfully request that we be
                allowed until and through February 8, 2021 to file both our Reply (which is presently due on
                1/18/21) and our Opposition (which is presently due on 1/25/21). Regarding your Reply,
                whatever time you need after February 8, 2021, we'll gladly accommodate.

                Please advise me if you're agreeable and we'll prepare the stip for your review.

                Best regards,

                Jesse M. Sbaih, Esq.
                JESSE SBAIH & ASSOCIATES, LTD.
                The District at Green Valley Ranch
                170 South Green Valley Parkway, Suite 280
                Henderson, Nevada 89012
                Tel: (702) 896-2529
                Fax: (702) 896-0529

                The information contained in this email message is protected under the Electronic
                Communications Privacy Act, 18 U.S.C. 2310-2321, and may also be protected by attorney-client
                and/or the attorney/work product privileges. It is intended only for the use of the individual
                named above and the privileges are not waived by virtue of this having been sent by email. If the
                person actually receiving this email or any other reader of the email is not the named recipient,
                any use, dissemination, distribution, or copying of the communication is strictly prohibited. If you
                have received this communication in error, please immediately notify us by telephone at (702)
                896-2529 and return the original message to us at jsbaih@sbaihlaw.com.




https://email12.godaddy.com/view_print_multi.php?uidArray=546|INBOX.Desio Rose 8-23-19&aEmlPart=0                                                                          3/4
1/13/2021           Case 2:20-cv-01486-APG-NJK Document    35 Filed
                                                Workspace Webmail :: Print 01/13/21 Page 7 of 7


                                                     Copyright © 2003-2021. All rights reserved.




https://email12.godaddy.com/view_print_multi.php?uidArray=546|INBOX.Desio Rose 8-23-19&aEmlPart=0   4/4
